DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 04/15/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden on the examiner.  This is not found persuasive because:
Invention I pertains to a method for heating contents in a container using a solar refraction device.  Invention II pertains to method for manufacturing a solar refraction device.  
The inventions require a different field of search (e.g., searching different classes/subclasses and/or electronic resources, and/or employing different search strategies or search queries) as evidenced by the separate classification thereof.  It is additionally pointed out that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark US4249516.
Regarding claim 1, Stark US4249516 discloses a method for heating contents in a container using a solar refraction device, the method comprising: 
refracting solar energy impinging on a first surfaces of a lens array assembly of the solar refraction device through the lens array assembly toward second surfaces of the lens array assembly, the lens array assembly having a plurality of lens array sub- assemblies (Fig. 26, lenses 502 comprise at least sub-assemblies 522 and 524) ; 
refracting the solar energy at the second surfaces of the lens array assembly to focus refracted solar energy at a plurality of focal points of the plurality of lens array sub-assemblies, wherein each focal point corresponds to a lens array sub- assembly of the plurality of lens array sub-assemblies (focal points F, seen in Fig. 26); and 
creating a heating area within the container with the refracted solar energy (Collector 508 is a container which is heated by the focused solar energy).
Regarding claim 3, Stark further teaches the method of claim 2, wherein the plurality of lens array sub-assemblies have different focal lengths (Stark, Focal lengths corresponding to F, seen in Fig. 26).
Regarding claim 7, Stark further teaches the method of claim 1, wherein the plurality of focal points includes multiple locations in the container (Stark, Fig. 26).
Regarding claim 8, Stark further teaches the method of claim 1, wherein the contents are metals, non-metals, gasses or liquids (Stark, Col. 3 ln. 35-48).
Regarding claim 9, Stark further teaches the method of claim 8, wherein the non-metals comprise plastics (Stark, seen in Fig. 1, the collector 24 contains conduits 36 and 38 and insulating material 42.  42 is made of polyethylene Col. 13, Ln. 55. Tube and plates in the collector may be made of plastics  Col. 16 Ln. 58-60, Col. 13 Ln. 54-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark US4249516 in view of Lin US 20100024801.
Regarding claim 2, Stark does not expressly disclose the method of claim 1, wherein the plurality of focal points are below a bottom of the container.
Lin US 20100024801 teaches a solar refraction device wherein the focal point of the lens is below a bottom of a container (Fig. 5a, casing 1 represents a container, lens 2 has a focal point located on focal plane PFI).  Lin teaches that this configuration accommodates movement of the Sun (¶51, ¶52, ¶73). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have focal points below the bottom of the container, as taught by Lin, since doing so amounts to a known technique for arranging solar refraction devices with the known predictable result of accommodating movement of the Sun. 

Claim(s) 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark US4249516 in view of Rabinoff US2009019409.
Regarding claim 4, The referenced embodiment of Stark does not expressly disclose the method of claim 3, wherein the plurality of lens array sub-assemblies include a plurality of Fresnel lenses arranged on a curved frame of the lens array assembly.
 	Rather, Stark Fig. 26 teaches a wherein the lens array sub-assemblies include a plurality of Fresnel lenses arranged at angles and Fig. 23 teaches a plurality of Fresnel lenses arranged in an angled frame.  
	However, Stark teaches additional embodiments wherein a lens is arranged in an at least partially curved frame (Fig. 5, Fig. 6, Fig. 7)
	The difference between the claimed subject matter and the Fig. 26 of Stark amounts to a change in shape of the prior art device.  
Rabinoff US20090194097  teaches a solar refraction device wherein the device comprises lens array-subassemblies including a plurality of Fresnel lenses arranged on a curved frame of the lens array assembly (Fig. 3, Fig. 4, ¶24, ¶37). Rabinoff further teaches that variations in shapes of such devices are known in the art suggesting a flat, curved, n-sided surface, Bucky-ball, or a geodesic dome shape (¶23). 
One of skill in the art would recognize that changes in configuration are a matter of design choice such that using the curved frame taught by Rabinoff is obvious when the particular configuration results in no change in function of the device. 
Instant specification and the current record fail to provide criticality to the claimed feature.  While the specification does teach criticality to the array being arranged in a parabolic curve, the present claim language broadly recites a non-specific curve and fails to establish a nexus between the critical feature and the language of the claims.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Stark to have a curved frame, as taught by Rabinoff, since doing so amounts to a mere change of shape of the prior art device 
Regarding claim 5, Stark further teaches the method of claim 1, wherein the plurality of lens array sub-assemblies are arranged such that light from multiple directions is focused through the lens array sub-assemblies toward the container (Fig. 26).
Stark does not expressly disclose wherein the plurality of lens array sub-assemblies are arranged on a curved frame of the lens array assembly.
Rather, Stark Fig. 26 teaches a wherein the lens array sub-assemblies include a plurality of Fresnel lenses arranged at angles and Fig. 23 teaches a plurality of Fresnel lenses arranged in an angled frame.  
	However, Stark teaches additional embodiments wherein a lens is arranged in an at least partially curved frame (Fig. 5, Fig. 6, Fig. 7)
	The difference between the claimed subject matter and the Fig. 26 of Stark amounts to a change in shape of the prior art device.  
Rabinoff US20090194097  teaches a solar refraction device wherein the device comprises lens array-subassemblies including a plurality of Fresnel lenses arranged on a curved frame of the lens array assembly (Fig. 3, Fig. 4, ¶24, ¶37). Rabinoff further teaches that variations in shapes of such devices are known in the art suggesting a flat, curved, n-sided surface, Bucky-ball, or a geodesic dome shape (¶23). 
One of skill in the art would recognize that changes in configuration are a matter of design choice such that using the curved frame taught by Rabinoff is obvious when the particular configuration results in no change in function of the device. 
Instant specification and the current record fail to provide criticality to the claimed feature.  While the specification does teach criticality to the array being arranged in a parabolic curve, the present claim language broadly recites a non-specific curve and fails to establish a nexus between the critical feature and the language of the claims.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Stark to have a curved frame, as taught by Rabinoff, since doing so amounts to a mere change of shape of the prior art device 
	
Regarding claim 6, Stark does not expressly disclose the method of claim 1, wherein a curved frame is curved along at least two orthogonal axes.
The language of the claim is broad and Claim 6 fails to establish a link between the curved frame and the array or other features recited in the previous claims. 
Rabinoff US20090194097  teaches a solar refraction device wherein the device is coupled with a dish curved along at least two orthogonal axes (Fig. 4, annotated below).  

    PNG
    media_image1.png
    490
    544
    media_image1.png
    Greyscale

One of ordinary skill in the art would recognize that providing an additional curved reflective dish or frame would serve to further focus or collect solar rays.  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Stark with a curved dish as taught by Rabinoff since doing so amounts to a known improvement in the field of solar collectors with the known predictable result of further focusing the solar rays.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US10422553 (‘553). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US10422553 teach an apparatus comprising a lens array assembly comprising a plurality of lens array sub-assemblies with a plurality of focal lengths heating configured for refracting and focusing solar energy on a container thereby heating the container (claims 1 and 2).  Routing operation of the device of US10422553 would necessarily infringe on the method of instant claims 1 and 10.  ‘553 claim 3 teaches focal lengths below the bottom of the container.  ‘553 Claim 9 teaches different focal lengths ‘553 claim 3 teaches a curved frame by virtue of having a curved array
Allowable Subject Matter
Claims 11-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record teaches various lens array assemblies the prior art of record is silent to arranging an array of lenses in a parabolic array.  While parabolic mirrors are known in the art mirrors or reflectors have different optical properties than lenses.  Instant specification teaches that the parabolic arrangement provides a functional difference in the way in which light is focused by the device.  One of ordinary skill in the art would lack sufficient teaching, suggestion, or motivation to modify the prior art device in a way which meets the claimed subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762